 

Exhibit 10.22

 

TECHNOLOGY LICENSE AND REFERRAL AGREEMENT

 

THIS TECHNOLOGY LICENSE AND REFERRAL AGREEMENT (“Agreement”) dated January 2,
2015 (the “Effective Date”) by and between PLASTIC2OIL, INC., a Nevada
corporation having an address of 20 Iroquois Street, Niagara Falls, NY 14303
(hereinafter referred to as “P2O”), and ECONAVIGATION, LLC, a New York limited
liability company with an address of 1600 Moseley Road, Suite 200, Victor, NY
14564 (hereinafter referred to as “Licensee”);

 

W I T N E S S E T H :

 

WHEREAS, P2O has developed certain proprietary technology for the processing of
feedstocks through the controlled use of thermal conversion techniques and
processes and as part of such technology has developed a proprietary formula for
catalyst used as part of such processes;

 

WHEREAS, P2O produces and sells processing machinery and related equipment
utilizing and for the deployment of such proprietary technology;

 

WHEREAS, Licensee is engaged in the business of processing waste feedstocks
consisting of waste plastic and utilizing, when reasonably necessary, used oil,
for the purposes of, among other things, creating fuel;

 

WHEREAS, P2O has agreed to grant a license for its technology to Licensee and to
make referrals to Licensee in accordance with the terms herein set forth
including, without limitation, the payment by Licensee to P2O of royalties in
consideration for the license granted and referrals to be made hereunder;

 

WHEREAS, P2O and Licensee have also agreed, simultaneously herewith, that P2O
shall provide Licensee with catalyst to be used by Licensee in the deployment of
the technology licensed hereunder, as more specifically provided in that certain
Catalyst Supply Agreement between the parties dated as of the Effective Date
(the “Catalyst Supply Agreement”);

 

WHEREAS, Licensee will purchase P2O processors (as described in Attachment 1 of
this Agreement; the “Processing Equipment”) from P2O in accordance with the
Equipment Supply Contract between the parties dated as of the Effective Date
herewith (“Equipment Supply Contract”);

 

WHEREAS, in the event that P2O does not perform its obligation to supply the
catalyst to be supplied pursuant to the Catalyst Supply Agreement, P2O has also
agreed that the license granted hereunder shall extend to the formula and other
know-how necessary to produce the catalyst to be supplied under the Catalyst
Supply Agreement, but only for the period of P2O’s supply inability; and

 

WHEREAS, P2O has agreed to monitor, maintain, repair, and upgrade the Processing
Equipment pursuant to and in accordance with the terms of a certain Monitoring,
Maintenance, Repair and Ugrade Agreement between the parties dated as of the
Effective Date (the “MMRU Agreement”); and

 

NOW, THEREFORE, in consideration of One Dollar in hand paid, the covenants
herein expressed, Licensee’s commitment to purchase Processing Equipment and
catalyst from P2O, P2O’s performance under the MMRU Agreement, and such other
good and valuable consideration the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

 

 

 

1.Certain Definitions.

 

As used herein, the following terms shall have the following meanings:

 

1.1. “Affiliate” of a Person means any Person directly or indirectly
controlling, controlled by, or under common control with, that Person. The term
“control” for purposes of this Agreement means the power to direct or cause the
direction of the actions, management and/or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise, and
“controlled by” and “under common control with” have correlative meanings.

 

1.2. “Agreement” has the meaning given in the opening paragraph hereof.

 

1.3. “Applicable Law” means each applicable provision of any constitution,
statute, law, ordinance, code, rule, regulation, decision, order, decree,
judgment, award, injunction, verdict subpoena, release, license or other legally
binding pronouncement of any Governmental Body.

 

1.4. “Auditor” shall having the meaning set forth in Section 4.2.1.

 

1.5. “Business Day” means any day other than Saturday, Sunday or any public or
legal holiday, whether federal or state, in the place in which a duty or
obligation is to be performed.

 

1.6. “Catalyst Supply Agreement” shall have the meaning set forth in the
recitals hereto.

 

1.7. “Catalyst Supply Failure” means a supply failure as set forth and described
in Section 19 of the Catalyst Supply Agreement.

 

1.8. “Catalyst Technology” means P2O’s proprietary formulae and other Know-How
necessary to produce and transport catalysts for processing waste plastic and
used oil into fuel.

 

1.9. “Confidential Information” shall have the meaning set forth in Section 8.1.

 

1.10. “Contingencies” shall mean, collectively, the Pilot Program Contingency
and the Financing Contingency.

 

1.11. “Copyrights” shall have the meaning set forth in Section 1.45.

 

1.12. “Disclosing Party” shall have the meaning set forth in Section 8.1.

 

1.13. “Effective Date” shall be the date first set forth above and defined as
such.

 

1.14. “Embodied Trade Secrets” shall have the meaning set forth in Section
2.2.2.

 

1.15. “Encumbrance” shall mean any charge, claim, condition, equitable interest,
lien, option, pledge, security interest, right of refusal or restriction of any
kind, including any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership.

 

1.16. “Equipment Supply Contract” shall have the meaning set forth in the
recitals hereto.

 

1.17. “Fees” shall have the meaning set forth in Section 3.

 

1.18. “Financing Contingency” shall have the meaning set forth in Section 13.2.

 

2

 

 

1.19. “Force Majeure” shall mean an event or circumstance which is beyond the
control and without the fault or negligence of the party affected and which by
the exercise of reasonable diligence the party affected was unable to prevent
provided that event or circumstance is limited to the following: (i) riot, war,
invasion, act of foreign enemies, hostilities (whether war be declared or not),
acts of terrorism, civil war, rebellion, revolution, insurrection of military or
usurped power, or requisition or compulsory acquisition by any governmental or
non-governmental entity, army or combatant; (ii) ionizing radiation or
contamination, radioactivity from any nuclear fuel or from any nuclear waste
from the combustion of nuclear fuel, radioactive toxic explosive or other
hazardous properties of any explosive assembly or nuclear component; (iii)
pressure waves caused by aircraft or other aerial devices travelling at sonic or
supersonic speeds; (iv) earthquakes, flood, fire or other physical natural
disaster, but excluding weather conditions regardless of severity; and (v)
strikes at a national level or industrial disputes by labor not employed by the
affected party, its contractors, subcontractors or its suppliers and which
affect an essential portion of the obligation(s) to be performed but excluding
any industrial dispute which is specific to the performance of the obligation(s)
or this Agreement.

 

1.20. “GAAP” means generally accepted accounting principles, consistently
applied.

 

1.21. “Governmental Authorization” means any consent, license, permit or other
authorization issued, granted, given or otherwise made available by or under the
authority of any Governmental Body or pursuant to any Applicable Law.

 

1.22. “Governmental Body” means any governmental or quasi-governmental body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory or taxing authority or power.

 

1.23. “Gross Sales” means the gross revenues earned and actually received by or
credited to Licensee, a Permitted Assignee and/or sub-licensees (based on the
cash basis of accounting in accordance with GAAP) from sales of diesel fuel,
naphtha and other byproducts from the processing of plastic feedstocks using the
Licensed Technology.

 

1.24. “Initial Order” shall have the meaning set forth in the Equipment Supply
Contract.

 

1.25. “Know-How” shall mean proprietary and non-proprietary information relating
to the Technology.

 

1.26. “Knowledge” means, with respect to an individual, “Knowledge” of a
particular fact or other matter if:

 

(i) that individual is actually aware of that fact or other matter; or

 

(ii) a reasonably prudent individual would have conducted a reasonably
comprehensive investigation of that fact or other matter and, in the course of
doing so, could be expected to become aware of that fact or other matter.

 

1.27. “Knowledge” means, with respect to a Person (other than an individual),
“Knowledge” of a particular fact or other matter if any individual who is
serving as a director, officer, partner, member, manager or trustee of such
Person (or in any similar capacity) has, at the time with respect to which the
term is used, “Knowledge” of such fact or other matter by which an individual
would have such “Knowledge.”

 

1.28. “License” shall have the meaning set forth in Section 2.1.

 

3

 

 

1.29. “License Fee” shall have the meaning set forth in Section 3.

 

1.30. “Licensed Technology” means the Technology that is owned, held, used or
licensed by P2O with the right to assign or sub-license the same, and necessary
for Licensee’s operation of Processing Equipment and/or use of catalyst
purchased under the Catalyst Supply Agreement for the Processing Business.

 

1.31. “MMRU Agreement” shall have the meaning set forth in the recitals hereto.

 

1.32. “Order” means any award, decision, injunction, judgment, ruling or verdict
entered, issued, made or rendered by any Governmental Body or by any arbitrator.

 

1.33. “P2O’s Business” means the development and licensing of proprietary
technology for the processing of waste feedstocks through the controlled use of
thermal conversion techniques and processes and as part of such technology, the
development of proprietary formulae for catalyst used as part of such processes,
and the production and sale of processing machinery and related equipment
utilizing and the deploying such proprietary technology.

 

1.34. “Patents” shall have the meaning set forth in Section 1.45.

 

1.35. “Permitted Assignee” shall have the meaning set forth in Section 6.1.

 

1.36. “Person” means any person or entity of every kind and is to be construed
as broadly as possible.

 

1.37. “Personnel” shall have the meaning set forth in the Equipment Supply
Contract.

 

1.38. “Pilot Program” has the meaning set forth in Section 13.1.

 

1.39. “Pilot Program Contingency” has the meaning set forth in Section 13.1.

 

1.40. “Processing Business” means the processing of plastic and, when reasonably
necessary, used oil, into diesel fuel, naphtha and other byproducts through the
controlled use of thermal conversion and/or pyrolysis techniques and processes
using the Processing Equipment and catalyst supplied in accordance with the
Catalyst Supply Agreement for the deployment of the Licensed Technology.

 

1.41. “Processing Equipment” shall have the meaning set forth in the recitals
hereto and described in Attachment 1.

 

1.42. “Processing Facility” means a facility operated or to be operated by or
for Licensee for deployment of the Licensed Technology in connection with the
Processing Business where at least one or more units of the Processing Equipment
is or is intended to be located and operated.

 

1.43. “Receiving Party” shall have the meaning set forth in Section 8.1.

 

1.44. “Representatives” means a party’s and its Affiliates’ employees, officers,
directors, consultants and legal advisors.

 

4

 

 

1.45. “Technology” shall mean all inventions, whether patentable or not,
prototypes, Confidential Information, designs, drawings, software, controllers,
conceived and/or developed by P2O and related to the Processing Business, as the
same may be reengineered and/or updated from time to time, including:

 

(i) all patents, patent applications, continuations, and continuations in part
and any renewal rights with respect thereto (collectively, “Patents”);

 

(ii) all registered and unregistered copyrights (collectively, “Copyrights”);

 

(iii) all inventions and discoveries that may be patentable, know-how, trade
secrets, moral rights, confidential information, customer lists, software,
programs or applications (in both source and object code form), prototypes,
designs, technical information, data, process technology, engineering and
manufacturing information, procedures, specifications, rights in mask works,
plans, drawings and blue prints (collectively, “Trade Secrets”); and

 

(iv) all licenses, internet websites, internet domain names and other rights
held by or on behalf of P2O and used in connection with the Processing Business,
in any third party product, intellectual property, proprietary or personal
rights, documentation or tangible or intangible property, including the types of
intellectual property and intangible proprietary information set out immediately
above.

 

1.46. “Term” shall mean the period commencing with the Effective Date and
expiring on the twentieth (20th) anniversary of the Effective Date.

 

1.47. “Territory” shall mean the United States of America.

 

1.48. “Trade Secrets” has the meaning set forth in Section 1.45.

 

2.Grant of License.

 

2.1. Subject to the terms and conditions in this Agreement, P2O hereby grants
and conveys to Licensee a non-exclusive license (the “License”) to use and apply
the Licensed Technology in the Territory for the Term, solely for the processing
of plastic feedstocks using Processing Equipment purchased from P2O under the
Equipment Supply Contract and with catalyst purchased under the Catalyst Supply
Agreement or as otherwise produced in the case of a Catalyst Supply Failure.
Notwithstanding the foregoing or anything in this Agreement to the contrary, (i)
the Licensed Technology includes the Catalyst Technology only upon and only for
the duration of a Catalyst Supply Failure during the Term, if any; and (ii) the
License to use and apply the Catalyst Technology to produce catalysts, is
granted only upon, and exists only for the duration of, a Catalyst Supply
Failure during the Term, if any. The License may not be assigned nor may
Licensee sub-license the Licensed Technology other than in accordance with the
provisions of Section 6 of this Agreement.

 

2.2. License Restrictions.

 

2.2.1. Without limiting the generality of the foregoing, Licensee’s rights to
the Licensed Technology do not extend beyond those specifically set forth in
this Agreement, and except for the rights and licenses granted by P2O hereunder,
this Agreement does not grant to Licensee or any other Person, any right, title,
or interest by implication, estoppel, or otherwise.

 

5

 

 

2.2.2. Notwithstanding anything to the contrary herein, all Licensed Technology
supplied by P2O is and shall remain the sole and exclusive property of P2O.
Licensee, by purchasing catalyst under the Catalyst Supply Agreement and/or
purchasing Processing Equipment under the Equipment Supply Contract,
acknowledges and agrees that such catalyst and Processing Equipment embodies
and/or utilizes P2O’s valuable intellectual property, know-how and trade
secrets, including, without limitation, confidential, proprietary information
associated with the design, operation and use of the Processing Equipment and
the formula of the catalyst (collectively, the “Embodied Trade Secrets”).
Licensee hereby agrees, represents and warrants that it will not, nor, other
than the performance by P2O of its obligations under the MMRU Agreement, will it
aid, assist or permit any other Person to: (i) tamper with the Processing
Equipment and catalyst, (ii) utilize any imaging equipment or other modality to
reveal the inner structures and/or designs of the Processing Equipment, (iii)
attempt to disassemble or reverse engineer the Processing Equipment or catalyst,
or (iv) otherwise discover and/or utilize any of the Embodied Trade Secrets.
Licensee further agrees, represents and warrants that it will not disclose, nor
will it aid, assist or permit any other Person to disclose any Licensed
Technology or any information which it may learn or discover about the materials
and methods of construction, design, assembly, functioning, geometries,
measurements, tolerances, and operation of the Processing Equipment or the
formula of the catalyst other than as may be necessary to produce or have
produced catalyst during a Catalyst Supply Failure. Licensee furthermore agrees
that Licensee shall be liable to P2O for any and all actual and potential,
direct and indirect, incidental and consequential damages, including, without
limitation, lost profits, arising from or related to any violation of these
provisions, as well as any and all equitable relief as a court may impose, to
remedy any such violation. In addition, Licensee agrees and binds itself to make
no claim by means of possession to any right, title or interest either by means
of patent application, trademark, trade secret or other proprietary right with
regard to results derived from, or based upon, the Licensed Technology, any
Processing Equipment or any catalyst. Nothing in this Agreement shall be
construed as granting to Licensee any license or grant of intellectual property
rights, other than the license expressly granted in Section 2.1.

 

2.3. The parties acknowledge that there may be patentable technology included in
the Licensed Technology. The parties agree that P2O’s rights are not limited to
patent rights and that Licensee is licensing the Licensed Technology in all
jurisdictions specified in the Territory regardless of the existence or
non-existence of patents in effect in any one or more jurisdictions encompassed
in the Territory. P2O retains all rights with respect to filing, prosecution,
maintenance and enforcement of the patents (or any patent applications) relating
to the Licensed Technology.

 

2.4. Inventions, whether patentable or not, conceived and/or developed in
connection with the development and operation of the Licensed Technology,
whether developed under the Licensed Technology or otherwise, shall be the sole
and exclusive property of P2O, and shall be included in the Licensed Technology
subject to the license rights established hereunder.

 

2.5. The parties agree to notify each other in writing of any actual or
threatened infringement by a third party of any patent, or of any claim of
invalidity, unenforceability, or non-infringement of any patent relating to the
Licensed Technology.

 

2.6. P2O shall retain all recoveries arising out of prosecutions of infringers
by P2O except for: (i) recoveries relating to actual damages suffered by
Licensee and (ii) an amount from any such recoveries to compensate Licensee for
Licensee’s reasonable costs and expenses incurred in connection with such
recoveries, including without limitation attorney fees and disbursements, and
Licensee shall, if requested, provide reasonable assistance to P2O in connection
with the prosecution of such claims. Reasonable assistance is defined as
providing supporting documentation, information on contacts and legal
agreements, etc.

 

2.7. P2O shall have the right to control the defense of any claim of invalidity,
unenforceability, or non-infringement of any patent relating to the Licensed
Technology. Licensee shall, if requested, provide reasonable assistance to P2O
in connection with the defense of such claims. Reasonable assistance is defined
as providing supporting documentation, information on contacts and legal
agreements, etc.

 

6

 

 

2.8. [Intentionally omitted.]

 

2.9. Escrow. Within fourteen (14) calendar days of the earlier of: (1) the
Initial Order as defined in the Equipment Supply Contract; or (2) any order of
Processing Equipment under an agreement between the parties pursuant to Section
23 of the Equipment Supply Contract; P2O will (i) provide to the Licensee an
encrypted hard drive containing the formula and a description of the Know-How
necessary to produce the catalyst according to the formula, and (ii) deposit the
private key necessary to decrypt the encrypted hard drive with an escrow agent
acceptable to both parties. Upon the occurrence of a Catalyst Supply Failure,
the escrow agent shall release the private key necessary to decrypt the
encrypted hard drive to Licensee, and Licensee shall have the right to use the
key to decrypt the encrypted hard drive. Upon the conclusion of a Catalyst
Supply Failure, Licensee will return the encrypted hard drive and any
information obtained or derived from the encrypted hard drive, P2O will provide
a newly encrypted hard drive to the Licensee and deposit a corresponding private
key with the escrow agent accordingly, and the foregoing conditions, limitations
and rights shall apply to the new encrypted hard drive.

 

3.License Fee.

 

3.1. In consideration for the License granted hereunder, P2O shall receive a
royalty of five percent (5%) of all Gross Sales (the “License Fee”) and any fees
due under Section 6.2 below (collectively, the “Fees”). The Fees shall be due
and payable to P2O on a monthly basis for all Gross Sales in a particular
calendar month during the Term (or a partial month), in arrears and no later
than thirty (30) days after the end of the calendar month for which the Fees
apply. The expiration of the Term notwithstanding, Licensee shall owe P2O the
License Fee as provided under this Agreement for all Gross Sales.

 

3.2. Payment Statement. On or before the due date for all payments to P2O
pursuant to Section 3.1, Licensee shall provide P2O with a statement showing the
quantities sold and fees received, making up the Gross Sales corresponding to
such payment to P2O and such other particulars as are necessary for an accurate
accounting of the payments made pursuant to this Agreement.

 

3.3. Late Payment. If payments are not received by P2O by the due date, Licensee
shall pay to P2O interest on the overdue payment from the date such payment was
due to the date of actual payment at a rate of 1.5% per month, or if lower, the
maximum amount permitted under Applicable Law.

 

3.4. No Set-off Right. Licensee shall not, and acknowledges that it will have no
right, under this Agreement, the Equipment Supply Contract, the Catalyst Supply
Agreement, or any other agreement, document or Law, to withhold, offset, recoup
or debit any amounts owed (or to become due and owing) to P2O or any of its
Affiliates, whether under this Agreement or otherwise, against any other amount
owed (or to become due and owing) to it by P2O, whether relating to P2O’s breach
or non-performance of this Agreement or any other agreement(s) of the parties.

 

4.Records and Audit.

 

4.1. Records. For the Term and a period of five years from any termination or
expiration of this Agreement, Licensee shall keep complete and accurate records
of its sales, uses, transfers and other dispositions of products making up the
Gross Sales necessary for the calculation of payments to be made to P2O
hereunder.

 

4.2. Audit.

 

4.2.1. P2O, at its own expense, may at any time within five years after
receiving any payment statement from Licensee, but not more often than once per
calendar year, nominate an independent Certified Public Accountant (the
“Auditor”) who shall have access to Licensee’s records, including without
limitation, access to any servers or other computer equipment that maintains the
process database, during Licensee’s normal business hours for the purpose of
verifying all payments made under this Agreement.

 

7

 

 

4.2.2. P2O shall provide to Licensee a copy of the Auditor’s audit report within
thirty days of P2O’s receipt of the report. If the report shows that payments
made by Licensee are deficient, Licensee shall pay P2O the deficient amount plus
interest on the deficient amount, as calculated pursuant to Section 3.3, within
thirty days after Licensee’s receipt of the audit report. If payments made by
Licensee are found to be deficient by more than five percent, Licensee shall pay
for the reasonable cost of the audit.

 

5.Warranties and Representations.

 

5.1. Mutual Representations and Warranties. Each party represents and warrants
to the other party that as of the date of this Agreement:

 

5.1.1. it is duly organized, validly existing and in good standing as a
corporation or other entity as represented herein under the laws and regulations
of its jurisdiction of incorporation, organization or chartering; it has, and
throughout the Term shall retain, the full right, power and authority to enter
into this Agreement and to perform its obligations hereunder; the execution of
this Agreement by its representative whose signature is set forth at the end
hereof has been duly authorized by all necessary organizational action of the
party; and

 

5.1.2. when executed and delivered by such party, this Agreement constitutes the
legal, valid and binding obligation of that party, enforceable against that
party in accordance with its terms; and the party has the absolute and
unrestricted right, power, authority and capacity to execute and deliver this
Agreement and to perform its obligations under this Agreement;

 

5.1.3. neither the execution and delivery of this Agreement nor the consummation
or performance of any of the transactions contemplated by this Agreement will,
directly or indirectly (with or without notice or lapse of time):

 

(i) contravene, conflict with, or result in a violation of any provision of the
organizational documents of the party or any resolution adopted by the board of
directors or stockholders of the party;

 

(ii) contravene, conflict with, or result in a violation of, or give any
Governmental Body or other Person the right to challenge any of the transactions
contemplated by this Agreement or to exercise any remedy or obtain any relief
under any Applicable Law or any Order to which the party or, in the case of P2O,
the Licensed Technology, may be subject;

 

(iii) contravene, conflict with, or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate, or modify, any Governmental Authorization that is
held by the party and that otherwise relates to the party’s Processing Business
or, in the case of P2O, the ownership or use of any of the Licensed Technology;

 

(iv) contravene, conflict with, or result in a violation or breach of any
provision of, or give any Person the right to declare a default or exercise a
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify, any contract under which the party has or may acquire any
rights, under which the party has or may become subject to any obligations or
liability, or by which the party or any of the assets owned or used by it is or
may become bound; or

 

(v) result in the imposition or creation of any Encumbrance upon or with respect
to any of the Licensed Technology.

 

8

 

 

5.2. P2O represents and warrants to Licensee as follows:

 

5.2.1. Consents and Notices. P2O is not required to give any notice to or obtain
any approval, consent, ratification, waiver or other authorization of any Person
(including Governmental Authorization) in connection with the execution and
delivery of this Agreement or the consummation or performance of any of the
transactions contemplated by this Agreement.

 

5.2.2. Rights to the Licensed Technology; Encumbrances. P2O owns all rights in
the Licensed Technology and the Licensed Technology is free and clear of all
Encumbrances.

 

5.2.3. Compliance with Applicable Laws; Governmental Authorizations.

 

5.2.3.1. Regarding P2O’s Business and the Licensed Technology:

 

(i) each of P2O’s Business and the Licensed Technology is, and at all times has
been, in full compliance with each Applicable Law that is or was applicable to
it or its conduct or any ownership or use of the Licensed Technology, including
the possession of all required Governmental Authorizations;

 

(ii) no event has occurred or circumstance exists that (with or without notice
or lapse of time) could be reasonably expected to result in a violation by P2O
of, or a failure on the part of P2O to comply with, any Applicable Law,
including the requirements of all Governmental Authorizations, or may give rise
to any obligation on the part of P2O to undertake, or to bear all or any portion
of the cost of, any remedial action of any nature; and

 

(iii) P2O has not received any notice or communication (whether oral or written)
from any Governmental Body or any other Person regarding any actual, alleged, or
potential violation of, or failure to comply with, any Applicable Law or any
actual, alleged, or potential obligation on the part of P2O to undertake, or to
bear all or any portion of the cost of, any remedial action of any nature.

 

5.2.4. There is no Governmental Authorization that is necessary to be held by
P2O that pertains to P2O’s Business.

 

5.2.5. P2O has not received any written notice regarding any actual, alleged or
potential violation of or failure to comply with any term or requirement of any
Governmental Authorization with respect to P2O’s Business or any aspect of the
Licensed Technology, or any actual, proposed or potential revocation,
withdrawal, suspension, cancellation, termination of, or modification to any
such Governmental Authorization. All applications required to have been filed
for the renewal of the Governmental Authorizations set forth in Section 5.2.4
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other filings required to have been made with respect to those
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies. The Governmental Authorizations listed in
Section 5.2.4 collectively constitute all of the Governmental Authorizations
necessary to permit P2O to lawfully conduct and operate P2O’s Business and
utilize the Licensed Technology for the purposes of the Pilot Program.

 

9

 

 

5.2.6. Legal Proceedings. There is no Proceeding that has been commenced against
P2O that relates to or may affect P2O’s Business or that challenges, or may have
the effect of preventing, delaying, making illegal, or otherwise interfering
with, any of the transactions contemplated by this Agreement. To the Knowledge
of P2O, no such Proceeding has been threatened and no event has occurred or
circumstance exists that may give rise to or serve as a basis for the
commencement of any such Proceeding.

 

5.2.7. Orders.

 

5.2.7.1. There is no Order to which P2O is subject that relates to or may affect
P2O’s Business and prevent the grant of the License hereunder.

 

5.2.7.2. To the Knowledge of P2O, no officer, director, agent or employee of P2O
is subject to any Order that prohibits that officer, director, agent or employee
from engaging in or continuing any conduct, activity or practice relating to
P2O’s Business.

 

5.2.7.3. P2O is and has been in full compliance with all of the terms and
requirements of each Order to which it has or has been subject that relates to
or affects P2O’s Business or to which any of the Licensed Technology is or has
been subject.

 

5.2.7.4. No event has occurred or circumstance exists that could reasonably be
expected to result in (with or without notice or lapse of time) a violation of
or failure to comply with any term or requirement of any Order to which P2O is
or has been subject that relates to or affects P2O’s Business.

 

5.2.7.5. P2O has not received any notice or other communication (whether oral or
written) from any Governmental Body or any other Person regarding any actual,
alleged, possible, or potential violation of, or failure to comply with any term
or requirement of any Order to which P2O’s Business or to which any of the
Licensed Technology is or has been subject.

 

5.2.8. Intellectual Property.

 

5.2.8.1. The Licensed Technology consists solely of property and rights that are
(i) owned by P2O, (ii) in the public domain or (iii) validly licensed to P2O
with the right to assign or sub-license the same. P2O is the sole owner
worldwide of all right, title and interest in and to the Licensed Technology or
has the right to use for purposes of this Agreement without payment, free and
clear of any Encumbrances or rights of others (including claims of employees,
agents, consultants or others involved in the creation, development, marketing,
maintenance or enhancement of intellectual property of any kind for or on behalf
of P2O) except to the extent the Licensed Technology is in the public domain.

 

5.2.8.2. The Licensed Technology is all that is necessary for the operation of
the Processing Equipment and use of any catalyst purchased under the Catalyst
Supply Agreement and for the production of catalyst in the event of a Catalyst
Supply Failure. None of the Licensed Technology comprised of non-perpetual,
non-fully paid-up licenses to P2O has been incorporated into or made part of any
Licensed Technology owned by P2O or any other Licensed Technology licensed by
P2O and P2O is in full compliance with all provisions of any contract pursuant
to which it has rights to use intellectual property asset of third parties.

 

10

 

 

5.2.8.3. All former and current employees of P2O involved in the conduct of
P2O’s Business or in the creation, development, marketing, maintenance or
enhancement of any of the Licensed Technology have executed written contracts
that assign to P2O all rights to any inventions, improvements, discoveries or
information relating to P2O’s Business or the Licensed Technology and no
employee of P2O involved in P2O’s Business has entered into any contract that
restricts or limits in any way the scope or type of work in which the employee
may be engaged or requires the employee to transfer, assign or disclose
information concerning his or her work to anyone other than P2O.

 

5.2.8.4. All of the issued Patents, if any, and all registered Copyrights are
currently in compliance with formal legal requirements, are valid and
enforceable, and are not subject to any maintenance fees or taxes or actions
falling due during the Term.

 

5.2.8.5. No Patent has been or is now involved in any interference, reissue,
reexamination, threatened reexamination or opposition proceeding. To P2O’s
Knowledge, there is no patent or patent application of any third party that
claims conflict with, is in the same field as, or that limits the expansion of,
the Patents.

 

5.2.8.6. To P2O’s Knowledge, all products made, used or sold under the Patents
have been marked with the proper patent notice and all works encompassing the
Copyrights have been marked with a copyright notice.

 

5.2.8.7. With respect to each Trade Secret for which documentation exists, the
documentation relating to that Trade Secret is current, accurate and sufficient
in detail and content to identify and explain it and to allow its full and
proper use without reliance on the knowledge or memory of any individual.

 

5.2.8.8. P2O has taken all reasonable precautions to protect the secrecy,
confidentiality and value of its Trade Secrets.

 

5.2.8.9. P2O has good title and an absolute (but not necessarily exclusive)
right to use the Trade Secrets forming part of the Licensed Technology. The
Trade Secrets are not part of the public knowledge or literature and, to P2O’s
Knowledge, have not been used, divulged, or appropriated either for the benefit
of any Person (other than P2O) or to the detriment of P2O. No such Trade Secret
is subject to any adverse claim or has been challenged or threatened in any way.

 

5.2.8.10. None of the products manufactured or sold nor any process or know-how
used, distributed or licensed by P2O in connection with P2O’s Business infringes
or is alleged to infringe any patent, copyright or other intellectual property
rights of any other Person and, to the Knowledge of P2O, no other Person is
infringing any Patent, Copyright or other intellectual property rights of P2O
with respect to P2O’s Business or the Licensed Technology nor to P2O’s Knowledge
is there any basis for any such claim.

 

11

 

 

5.3. Disclaimer of P2O Representations and Warranties. EXCEPT FOR THE LIMITED
WARRANTY SET FORTH UNDER SECTION 9.1 OF THE EQUIPMENT SUPPLY CONTRACT AND
RELATED OBLIGATIONS TO REMEDY IN SECTION 9.5 OF THE EQUIPMENT SUPPLY CONTRACT
(AND DESCRIBED IN THE MMRU AGREEMENT), P2O EXPRESSLY DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES, WHETHER WRITTEN, ORAL, EXPRESS, IMPLIED
STATUTORY OR OTHERWISE, CONCERNING THE VALIDITY, ENFORCEABILITY AND SCOPE OF ANY
PATENT(S), THE ACCURACY, COMPLETENESS, SAFETY, USEFULNESS FOR ANY PURPOSE OR,
LIKELIHOOD OF SUCCESS (COMMERCIAL, REGULATORY OR OTHER) OF THE LICENSED
TECHNOLOGY AND ANY OTHER TECHNICAL INFORMATION, TECHNIQUES, MATERIALS, METHODS,
PRODUCTS, PROCESSES OR PRACTICES AT ANY TIME MADE AVAILABLE BY P2O INCLUDING ALL
IMPLIED WARRANTIES OF MERCHANTABILITY, QUALITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT AND WARRANTIES ARISING FROM A COURSE OF DEALING,
COURSE OF PERFORMANCE, USAGE OR TRADE PRACTICE. WITHOUT LIMITATION TO THE
FOREGOING, P2O SHALL HAVE NO LIABILITY WHATSOEVER TO LICENSEE OR ANY OTHER
PERSON FOR OR ON ACCOUNT OF ANY INJURY, LOSS, OR DAMAGE, OF ANY KIND OR NATURE,
SUSTAINED BY, OR ANY DAMAGE ASSESSED OR ASSERTED AGAINST, OR ANY OTHER LIABILITY
INCURRED BY OR IMPOSED ON LICENSEE OR ANY OTHER PERSON, ARISING OUT OF OR IN
CONNECTION WITH OR RESULTING FROM THE USE OF OR ANY ERRORS OF OMISSIONS IN ANY
LICENSED TECHNOLOGY.

 

6.Assignability and Sub-Licenses.

 

6.1. Licensee shall have the right to assign all its right, title and interest
in this Agreement to a third party in which Licensee has a direct or indirect
economic interest (a “Permitted Assignee”) provided Licensee is not in material
default hereunder or a cure or grace period applicable to an event of default
shall not have expired and the Permitted Assignee executes an instrument
expressly assuming all such right, title interest and the obligations to be
performed in connection with this Agreement that relate to the License Fee
payable by such Permitted Assignee in accordance with this Agreement.

 

6.2. With the prior written approval by P2O, Licensee or a Permitted Assignee
shall have the right to enter into from time to time one or more sub-licenses of
the Licensed Technology provided Licensee is not in material default hereunder
or a cure or grace period applicable to an event of default shall not have
expired; provided, however, Licensee or a Permitted Assignee, as applicable,
shall remit to P2O one-half of any amount collected by Licensee from such
sub-licensee (including, without limitations, royalties and other fees paid to
Licensee) that exceeds the License Fee paid to P2O hereunder.

 

6.3. Upon or in connection with any assignment or sub-license permitted under
this Section 6, upon Licensee’s request, P2O agrees to execute an estoppel
certificate regarding the status of this Agreement and to immediately deliver
the same to Licensee.

 

6.4. Each sub-licensee and Permitted Assignee shall agree to be bound by all of
the obligations, terms and conditions that obligate, bind or affect Licensee
under this License Agreement to the extent that such obligations, terms and
conditions are relevant given the nature of the rights granted by Licensee to
any given sub-licensee or Permitted Assignee. Licensee shall be and remain
responsible for the performance by each sub-licensee of all of such
sub-licensee(s)’s obligations provided herein. Any failure by Licensee to
fulfill its obligations with respect to the oversight and supervision of its
sub-licensees shall be, and be deemed to be, a breach of this Agreement by
Licensee. Notwithstanding anything to the contrary in this Agreement, no
assignment shall relieve the Licensee of any of its obligations and liabilities
for any breach of confidentiality or for any infringement or misappropriation of
intellectual property rights, including any breach of Section 2.2.2 above; and
Licensee shall be and remain responsible for the performance by a Permitted
Assignee of all of such Permitted Assignee’s obligations with respect to
confidentiality provided herein.

 

12

 

 

7.Referrals.

 

7.1. In the event of any contact which P2O or any Affiliate of P2O receives or
makes with any Person regarding the deployment of the Technology in the
processing of feedstocks, and where such Person does not have the need or
desire, in P2O’s reasonable opinion, to purchase Processing Equipment from P2O,
P2O shall refer all such Persons to Licensee. No fee other than the License Fee
payable hereunder in the manner set forth in Section 3 above shall be due and
payable for any such referrals.

 

8.Confidentiality.

 

8.1. Scope of Confidential Information. From time to time during the Term,
either party (as the “Disclosing Party”) may disclose or make available to the
other Party (as the “Receiving Party”) information about its business affairs,
goods and services, confidential information and materials comprising or
relating to intellectual property rights, including without limitation, trade
secrets, third-party confidential information, the Licensed Technology, and
other sensitive or proprietary information, as well as the terms of this
Agreement, whether orally or in written, electronic or other form or media, and
whether or not marked, designated or otherwise identified as “confidential”
(collectively, “Confidential Information”). Confidential Information does not
include information that, at the time of disclosure and as established by
documentary evidence:

 

(i) is or becomes generally available to and known by the public other than as a
result of, directly or indirectly, any breach of this Section 8 by the Receiving
Party or any of its Representatives;

 

(ii) is or becomes available to the Receiving Party on a non-confidential basis
from a third-party source, provided that such third party is not and was not
prohibited from disclosing such Confidential Information;

 

(iii) was known by or in the possession of the Receiving Party or its
Representatives prior to being disclosed by or on behalf of the Disclosing
Party;

 

(iv) was or is independently developed by the Receiving Party without reference
to or use of, in whole or in part, any of the Disclosing Party’s Confidential
Information; or

 

(v) is required to be disclosed pursuant to Applicable Law.

 

8.2. Protection of Confidential Information. The Receiving Party shall, for
during the Term and extending five years from any expiration or termination of
this Agreement:

 

(i) protect and safeguard the confidentiality of the Disclosing Party’s
Confidential Information with at least the same degree of care as the Receiving
Party would protect its own Confidential Information, but in no event with less
than a commercially reasonable degree of care;

 

(ii) not use the Disclosing Party’s Confidential Information, or permit it to be
accessed or used, for any purpose other than to exercise its rights or perform
its obligations under this Agreement; and

 

(iii) not disclose any such Confidential Information to any Person, except to
the Receiving Party’s Representatives who need to know the Confidential
Information to assist the Receiving Party, or act on its behalf, to exercise its
rights or perform its obligations under this Agreement.

 

13

 

 

Notwithstanding the foregoing, any Confidential Information that constitutes a
trade secret shall not be subject to such five (5) year term, but shall continue
to be subject to the obligations of confidentiality and non-use set forth in
this Agreement for as long as such Confidential Information remains a trade
secret under New York law (including New York’s version of the Uniform Trade
Secrets Act if and when adopted).

 

8.3. The Receiving Party shall be responsible for any breach of this Section 8
caused by any of its Representatives. On the expiration or earlier termination
of this Agreement, the Receiving Party and its Representatives shall, pursuant
to Section 9.3, promptly return all Confidential Information and copies thereof,
or destroy and certify such destruction of all Confidential Information and
copies thereof, that it has received under this Agreement.

 

9.Termination.

 

9.1. P2O’s Right to Terminate. P2O may terminate this Agreement upon written
notice to Licensee:

 

9.1.1. If Licensee fails to pay any amount due under this Agreement on the due
date for payment and remains in default not less than thirty (30) days after
P2O’s written notice to make such payment, including the payment of interest in
accordance with Section 3.3;

 

9.1.2. if Licensee materially breaches any material provision of this Agreement
(other than through a failure to pay any amounts due under this Agreement), and
either the breach cannot be cured or, if the breach can be cured, it is not
cured by Licensee within thirty days after Licensee’s receipt of written notice
of such breach;

 

9.1.3. if Licensee (i) files or has filed against it, a petition for voluntary
or involuntary bankruptcy or otherwise becomes subject, voluntarily or
involuntarily, to any proceeding under any domestic or foreign bankruptcy or
insolvency law, (ii) makes or seeks to make a general assignment for the benefit
of its creditors, or (iii) applies for or has appointed a receiver, trustee,
custodian or similar agent appointed by order of any court of competent
jurisdiction to take charge of or sell any material portion of its property or
business;

 

9.1.4. if P2O terminates any other agreement between P2O and Licensee, due to
Licensee’s breach or non-performance thereof in accordance with and as provided
under such agreement; or

 

9.1.5. as provided under and in accordance with Section 13.3 hereof.

 

9.2. Licensee’s Right to Terminate. Licensee may terminate this Agreement upon
written notice to P2O:

 

9.2.1. if P2O materially breaches any material provision of this Agreement and
either the breach cannot be cured or, if the breach can be cured, it is not
cured by P2O within thirty days after P2O’s receipt of written notice of such
breach;

 

9.2.2. if P2O (i) files or has filed against it, a petition for voluntary or
involuntary bankruptcy or otherwise becomes subject, voluntarily or
involuntarily, to any proceeding under any domestic or foreign bankruptcy or
insolvency Law, (ii) makes or seeks to make a general assignment for the benefit
of its creditors, or (iii) applies for or has appointed a receiver, trustee,
custodian or similar agent appointed by order of any court of competent
jurisdiction to take charge of or sell any material portion of its property or
business;

 

14

 

 

9.2.3. if Licensee terminates any other agreement between P2O and Licensee, due
to P2O’s breach or non-performance thereof in accordance with and as provided
under such agreement; or

 

9.2.4. as provided under and in accordance with Section 13.3 hereof.

 

9.3. Effect of Termination.

 

9.3.1. Upon any expiration or termination of this Agreement, the License will
immediately terminate.

 

9.3.2. [Intentionally omitted.]

 

9.3.3. Upon the expiration or earlier termination of this Agreement, Licensee
shall promptly:

 

(i) remove all references to P2O in Licensee’s letterheads, advertising
literature and places of business, and shall not thereafter use any similar or
deceptive name or trademark intending to give the impression that there is any
relationship between Licensee and P2O;

 

(ii) immediately cease using any and all Licensed Technology, trademarks, logos
and copyrighted materials related to the Licensed Technology;

 

(iii) return to P2O or destroy all documents and tangible materials (and any
copies) containing, reflecting, incorporating or based on P2O’s Confidential
Information;

 

(iv) permanently erase all of P2O’s Confidential Information from its computer
systems; and

 

(v) certify in writing to P2O that it has complied with the requirements of this
clause.

 

9.3.4. Upon the expiration or earlier termination of this Agreement, P2O shall
promptly:

 

(i) remove all references to Licensee in P2O’s letterheads, advertising
literature and places of business, and shall not thereafter use any similar or
deceptive name or trademark intending to give the impression that there is any
relationship between P2O and Licensee;

 

(ii) return to Licensee or destroy all documents and tangible materials (and any
copies) containing, reflecting, incorporating or based on Licensee’s
Confidential Information;

 

(iv) permanently erase all of Licensee’s Confidential Information from its
computer systems; and

 

(v) certify in writing to Licensee that it has complied with the requirements of
this clause.

 

15

 

 

9.4. Survival. The rights and obligations of the parties set forth in Section 1
(Definitions), Section 2.2 (License Restrictions), Section 3 (License Fee),
Section 5 (Warranties and Representations, Section 8 (Confidentiality), Section
9.3 (Effect of Termination), Section 11 (Indemnification), Section 12 (Notices)
and Section 13 (Miscellaneous Provisions), and any right, obligation or required
performance of the parties in this Agreement which, by its express terms or
nature and context is intended to survive termination or expiration of this
Agreement, shall survive any such termination or expiration.

 

10.Limitations of Liability.

 

10.1. Exclusion of Consequential and Other Indirect Damages. EXCEPT FOR ANY
MISAPPROPRIATION OF INTELLECTUAL PROPERTY RIGHTS, INCLUDING WITHOUT LIMITATION
BREACHES OF SECTION 2.2 (LICENSE RESTRICTIONS), ANY FRAUDULENT WARRANTY OR
REPRESENTATION HEREUNDER, AND BREACHES OF SECTION 8 (CONFIDENTIALITY), TO THE
FULLEST EXTENT PERMITTED BY LAW, NEITHER PARTY SHALL BE LIABLE TO THE OTHER
PARTY OR ANY OTHER PERSON FOR ANY INJURY TO OR LOSS OF GOODWILL, REPUTATION,
BUSINESS, PRODUCTION, REVENUES, PROFITS, ANTICIPATED PROFITS, CONTRACTS OR
OPPORTUNITIES (REGARDLESS OF HOW THESE ARE CLASSIFIED AS DAMAGES), OR FOR ANY
CONSEQUENTIAL, INCIDENTAL, INDIRECT, EXEMPLARY, SPECIAL, PUNITIVE OR ENHANCED
DAMAGES WHETHER ARISING OUT OF BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE),
STRICT LIABILITY, PRODUCT LIABILITY OR OTHERWISE (INCLUDING THE ENTRY INTO,
PERFORMANCE OR BREACH OF THIS AGREEMENT), REGARDLESS OF WHETHER SUCH LOSS OR
DAMAGE WAS FORESEEABLE OR THE PARTY AGAINST WHOM SUCH LIABILITY IS CLAIMED HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH LOSS OR DAMAGE, AND NOTWITHSTANDING THE
FAILURE OF ANY AGREED OR OTHER REMEDY OF ITS ESSENTIAL PURPOSE.

 

10.2. Maximum Liability for Damages. EXCEPT FOR OBLIGATIONS TO MAKE PAYMENT
UNDER THIS AGREEMENT, LIABILITY FOR INDEMNIFICATION, LIABILITY FOR BREACH OF
CONFIDENTIALITY, OR LIABILITY FOR INFRINGEMENT OR MISAPPROPRIATION OF
INTELLECTUAL PROPERTY RIGHTS, INCLUDING WITHOUT LIMITATION BREACH OF THE LICENSE
RESTRICTIONS, IN NO EVENT SHALL EACH PARTY’S AGGREGATE LIABILITY ARISING OUT OF
OR RELATED TO THIS CONTRACT, WHETHER ARISING OUT OF OR RELATED TO BREACH OF
CONTRACT, TORT (INCLUDING NEGLIGENCE) OR OTHERWISE, EXCEED THE TOTAL OF (i) THE
AMOUNTS PAID OR TO BE PAID FOR PROCESSING EQUIPMENT FOR WHICH A PURCHASE ORDER
HAS BEEN DELIVERED AND ACCEPTED BUT NOT YET FILLED AT THE TIME OF THE EVENT
GIVING RISE TO THE CLAIM PLUS (ii) AN AMOUNT EQUAL TO ONE-HALF (1/2) THE AMOUNT
DETERMINED PURSUANT TO PRECEDING CLAUSE (i).

 

10.3. ASSUMPTION OF RISK. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
CUSTOMER ASSUMES ALL RISK AND LIABILITY FOR THE RESULTS OBTAINED BY THE USE OF
ANY GOODS IN THE PRACTICE OF ANY PROCESS, WHETHER IN TERMS OF OPERATING COSTS,
GENERAL EFFECTIVENESS, SUCCESS OR FAILURE, AND REGARDLESS OF ANY ORAL OR WRITTEN
STATEMENTS MADE BY P2O, BY WAY OF TECHNICAL ADVICE OR OTHERWISE, RELATED TO THE
USE OF THE GOODS.

 

16

 

 

11.INDEMNIFICATION; INSURANCE

 

11.1. Licensee Indemnification. Subject to the terms and conditions of this
Agreement, Licensee (as “Indemnifying Party”) shall indemnify, defend and hold
harmless P2O and its officers, directors, employees, agents, Affiliates,
successors and permitted assigns (collectively, “Indemnified Party”) against any
and all losses, damages, liabilities, deficiencies, claims, actions, judgments,
settlements, interest, awards, penalties, fines, costs, or expenses of whatever
kind, including reasonable attorneys’ fees, fees and the costs of enforcing any
right to indemnification under this Agreement and the reasonable cost of
pursuing any insurance providers, incurred by Indemnified Party (collectively,
“Losses”), arising out or resulting from any Claim of a third party alleging:

 

(a)any grossly negligent or more culpable act or omission of Indemnifying Party
or its Personnel (including any willful misconduct) in connection with the
performance of its obligations under this Agreement; or      (b)any bodily
injury, death of any Person or damage to real or tangible personal property
caused by the willful or grossly negligent acts or omissions of Indemnifying
Party or its Personnel; or      (c)any failure by Indemnifying Party or its
Personnel to comply with any applicable laws.

 

11.2. Insurance. During the Term, Licensee shall, at its own expense, maintain
and carry in full force and effect, commercial general liability with coverage
in an amount of no less than $1,000,000 single occurrence and in the aggregate,
with financially sound and reputable insurers, and upon P2O’s reasonable
request, shall provide P2O with a certificate of insurance evidencing the
insurance coverage specified in this Section 11.2. Licensee shall provide P2O
with thirty (30) days’ advance written notice in the event of a cancellation or
material change in such insurance policy.

 

12.Notices.

 

12.1. All notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given in accordance with this Section:

 

P2O’s Address:   Plastic2Oil, Inc.     20 Iroquois Street     Niagara Falls, NY
14303     Attn.: Richard W. Heddle, President & CEO       With a copy sent to:  
Hodgson Russ LLP     The Guaranty Building     140 Pearl Street, Suite 100    
Buffalo, NY 14202     Attn.: Alfonzo I. Cutaia, Esq.       Licensee’s Address:  
EcoNavigation, LLC     1600 Moseley Road, Suite 200     Victor, NY 14564    
Attn.: Mark D. Ragus, President       With a copy sent to:   Lane Law PLLC    
1400 Crossroads Building     2 State Street     Rochester, NY 14614     Attn.:
Gregory W. Lane, Esq.

 

17

 

 

Notices sent in accordance with this Section 12 shall be deemed effectively
given: (a) when received, if delivered by hand (with written confirmation of
receipt); (b) when received, if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile (with
confirmation of transmission), if sent during normal business hours of the
recipient, and on the next business day if sent after normal business hours of
the recipient; or (d) on the fifth day after the date mailed, by certified or
registered mail, return receipt requested, postage prepaid.

 

12.2. Notice will be given to such other representatives or at such other
addresses as a party may furnish to the other party entitled to notice pursuant
to the foregoing. If notice is given pursuant to Section 9 of a permitted
successor or assign of a party, then notice will thereafter be given as set
forth above also to such successor or assign of such party.

 

13.Contingencies.

 

13.1. Pilot Program Contingency. Licensee’s obligations under this Agreement
shall be and hereby are contingent upon the institution, completion by that date
which is one hundred twenty (120) days after the Effective Date (which date may
be extended for an additional thirty (30) days at Licensee’s option upon prior
written notice to P2O), and Licensee’s acceptance, in its sole discretion, of
the results of, of a pilot test program (the “Pilot Program”), whereby Licensee
shall utilize, on terms mutually agreeable to P2O and Licensee, P2O’s facility
(the “Test Facility”) at 20 Iroquois Street, Niagara Falls, New York (the “Pilot
Program Contingency”) to ascertain Licensee’s willingness to go forward with the
transactions contemplated herein, and, if so ascertained, to establish Minimum
Performance Levels for the Initial Order and using the relevant feedstock.
Immediately upon the execution and delivery of this Agreement by the parties
hereto, the parties shall in good faith diligently negotiate the terms of an
agreement for use of the Test Facility for the Pilot Program.

 

13.2. Financing Contingency. Licensee’s obligations under this Agreement shall
be and hereby are contingent upon Licensee obtaining funding for (i) the Pilot
Program on terms acceptable to Licensee in its sole discretion, on or before
that date which is thirty (30) calendar days after the Effective Date, and (ii)
the Initial Order and working capital in amounts and upon terms acceptable to
Licensee in Licensee’s sole discretion, on or before that date which is sixty
(60) days after Licensee’s written notice of removal or satisfaction of the
Pilot Test Contingency.

 

13.3. Right to Terminate. In the event any of the Contingencies hereunder shall
not be satisfied or waived in writing on or before the date specified herein for
the satisfaction of the same, either party hereto may terminate this Agreement
upon five (5) calendar days’ notice to the other; provided, however, that any
such termination notice delivered by P2O shall be null and void if Licensee,
upon receipt of P2O’s termination notice, delivers written notice to P2O prior
to the expiration of the five-day period of P2O’s notice removing the
Contingency or Contingencies upon which P2O’s notice of termination was based.

 

14.Miscellaneous Provisions.

 

14.1. Further Assurances. The parties hereto shall: (i) furnish upon request to
each other further information, (ii) execute and deliver to each other
documents, and (iii) do other acts and things, all as the other party may
reasonably request for the purpose of carrying out the intent of this Agreement
and the documents referred to in this Agreement.

 

14.2. Jurisdiction; Service of Process. All actions or proceedings relating to
this Agreement (whether to enforce a right or obligation or obtain a remedy or
otherwise) will be brought solely in the state or federal courts located in or
for Monroe County, New York. Each party hereby unconditionally and irrevocably
consents to the jurisdiction of those courts and waives its rights to bring any
action or Proceeding against the other party except in those courts. Process in
any action or Proceeding referred to in the preceding sentence may be served on
any party anywhere in the world. Each party irrevocably waives any right to a
jury trial with respect to any matter arising out of or in connection with this
Agreement. If any party seeks to enforce its rights under this Agreement, the
parties will request the court to try the claims between the parties hereto
without submitting the matter to the jury.

 

18

 

 

14.3. Waiver. Neither the failure nor any delay by any party hereto in
exercising any right, power or privilege under this Agreement or the documents
referred to in this Agreement will operate as a waiver of the right, power or
privilege, and no single or partial exercise of any right, power or privilege
will preclude any other or further exercise of the right, power or privilege or
the exercise of any other right, power or privilege. To the extent permitted by
Applicable Law: (i) no claim or right arising out of this Agreement or the
documents referred to in this Agreement can be discharged by one party, in whole
or in part, by a waiver or renunciation of the claim or right unless in writing
signed by the other party; (ii) no waiver that may be given by a party will be
applicable except in the specific instance for which it is given; and (iii) no
notice to or demand on one party will be deemed to be a waiver of any obligation
of that party or of the right of the party giving the notice or demand to take
further action without notice or demand as provided in this Agreement or the
documents referred to in this Agreement.

 

14.4. Entire Agreement and Modification. This Agreement: (i) supersedes all
prior agreements between the parties with respect to their subject matter and
(ii) together with all Schedules, Exhibits, and any other documents incorporated
herein by reference, constitutes a complete and exclusive statement of the terms
of the agreement between the parties with respect to its subject matter. This
Agreement may not be amended except by a written agreement executed by the
parties hereto.

 

14.5. Assignments and Successors. Except as expressly provided in this
Agreement, neither party may assign any of its rights under this Agreement
without the prior consent of the other party. Subject to the preceding sentence,
this Agreement will apply to, be binding in all respects upon and inure to the
benefit of the successors and permitted assigns of the parties.

 

14.6. No Third Party Rights. Nothing expressed or referred to in this Agreement
will be construed to give any person or entity other than the parties hereto any
legal or equitable right, remedy or claim under or with respect to this
Agreement or any provision of this Agreement. This Agreement and all of its
provisions and conditions are for the sole and exclusive benefit of the parties
hereto and their successors and assigns.

 

14.7. Severability. If any provision of this Agreement not essential to
accomplishing the purposes of this Agreement is held invalid or unenforceable by
any court of competent jurisdiction, the other provisions of this Agreement will
remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

14.8. Time is of the Essence; Computation of Time. Time is of the essence of
each and every provision of this Agreement. If the last day for the exercise of
any privilege or the discharge of any duty under this Agreement falls on a day
that is not a Business Day, then the party having such privilege or duty will
have until 5:00 p.m. (its local time) on the next succeeding Business Day to
exercise its privilege or to discharge its duty.

 

14.9. Expenses. Except for the provisions of Section 4.2, and subject to the
provisions of Section 3 hereof, the parties hereto will bear their own expenses
incurred in connection with the negotiation, drafting, implementation and
performance of this Agreement.

 

14.10. Governing Law. This Agreement, including issues arising out of or related
to this Agreement, shall be governed by the laws of the State of New York.

 

14.11. Compliance with the Law. Licensee shall comply with all applicable laws,
regulations and ordinances. Licensee shall maintain in effect all the licenses,
permissions, authorizations, consents and permits that it needs to carry out its
obligations under this Agreement and uses contemplated under this Agreement.

 

14.12. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

 

14.13. Equitable Relief. Each party acknowledges that a breach by the other
party of this Agreement may cause the non-breaching party irreparable harm, for
which an award of damages would not be adequate compensation and, in the event
of such a breach or threatened breach, the non-breaching party shall be entitled
to seek equitable relief, including in the form of a restraining order, orders
for preliminary or permanent injunction, specific performance and any other
relief that may be available from any court. These remedies shall not be deemed
to be exclusive but shall be in addition to all other remedies available under
this Agreement at law or in equity, subject to any express exclusions or
limitations in this Agreement to the contrary.

 

[No further text this page; signature page follows.]

 

19

 

 

[Signature Page to Technology License and Referral Agreement]

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the Effective Date.

 

  PLASTIC2OIL, INC., a Nevada corporation         By: /s/ Richard W. Heddle    
Richard W. Heddle     President & CEO

 

  ECONAVIGATION, LLC, a New York limited liability company         By: /s/ Mark
D. Ragus     Mark D. Ragus     President

 

20

 

 

Attachment 1

 

Description of Current Technology Equipment:

 

Equipment within scope of P2O Processor:

 

P2O supplies the proprietary processing equipment to convert waste plastic and
waste oil into fuel. The equipment includes in feed system and assembly, kilns,
residue removal and distillation towers. The Licensee is responsible for the
balance of plant support equipment, piping, installation, site, permits,
resources, and fuel storage.

 

I. Plastic2Oil Processor

 

1.In feed systemand assembly:

 

a. Slides gates and isolation spool

b. Nitrogen valves and connection

c. Waste oil connection

d. Floating spool head

e. Hydraulic Pack and Valve Assembly





 

2.Rotary Kilns and associated modules:

 



a. Rotary Kiln 21’ (premelt)

b. Rotary Kiln 21’ (reactor)

c. Rotary Kiln 10’ (carbon extraction unit)

d. Product transfer mechanisms

e. Proprietary burner assemblies

f. Rotary seals & expansion joints

 

3.Flue Gas Assembly:

 

a. Blower

 

4.Distillation Towers:

 

a. Five fuel towers

b. One residue removal tower

c. Cyclone system

 

5.Off-gas Management skid

 

a. Compressor skid

 

6.Piping*

 

Licensee is responsible for all interconnections and piping between modules
(kilns and distillation towers, as well as all utilities and water service).

 

*Due to the proprietary nature of the process, the above list, and the equipment
supplied by P2O comprising a Processor, does not include all components
necessary to be operational. The facility, interconnecting piping, utilities,
etc. are all necessary components in order to use the Processor and run the
process. Plastic2Oil, Inc. is not responsible for any third party installation
or engineering work.

 

21

 

 

